Fourth Court of Appeals
                                          San Antonio, Texas
                                                    May 5, 2015

                                                 No. 04-14-00899-CV

        Laura Leticia Zepeda VASQUEZ, Individually and on behalf of the Estate of Jose Abraham
                                           Vasquez,Jr.,
                                            Appellant

                                                v.
          Legend Natural Gas II, LLC; Lewis Energy Group, LP; and Lewis Petro Properties
      LEGEND NATURAL GAS III, LP; Legend Natural Gas, LLC; Lewis Energy Group, LP; and
                                    Lewis Petro Properties, Inc,
                                            Appellees

                        From the 81st Judicial District Court, La Salle County, Texas
                                    Trial Court No. 14-07-00119-CVL
                                 Honorable Stella Saxon, Judge Presiding

                                                     ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to May 14, 2015.

                                                                            PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Jeffrey Lee Dorrell                              Joel Vale Jr.
                 Hanszen Laporte, LLP                             Atlas, Hall & Rodriguez, LLP
                 11767 Katy Freeway, Suite 850                    818 W. Pecan Blvd.
                 Houston, TX 77079                                McAllen, TX 78501